--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5.7
 
EXECUTION VERSION


SIXTH AMENDMENT TO CREDIT AGREEMENT


THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June
30, 2011 (the “Signature Date”) to be effective as of June 8, 2011 (the
“Effective Date”), by and among TWINLAB CORPORATION, a Delaware corporation
(“Borrower”), IDEA SPHERE INC., a Michigan corporation (“Parent”), and FIFTH
THIRD BANK, an Ohio banking corporation and successor by merger to Fifth Third
Bank, a Michigan banking corporation (“Lender”), is as follows:


Preliminary Statements


A.           Borrower, Parent and Lender are parties to a Credit Agreement dated
as of January 7, 2008, as amended by the First Amendment to Credit Agreement and
Amendment to Loan Documents dated as of December 2, 2008, the Second Amendment
to Credit Agreement dated to be effective as of January 2, 2009, the Third
Amendment to Credit Agreement dated to be effective as of May 8, 2009, the
Forbearance and Reaffirmation Agreement and Amendment to Loan Documents dated to
be effective as of September 8, 2009, the First Amendment to Forbearance and
Reaffirmation Agreement and Amendment to Loan Documents dated to be effective as
of November 8, 2009, the Fourth Amendment to Credit Agreement dated to be
effective as of March 8, 2010, and the Fifth Amendment to Credit Agreement dated
to be effective as of December 31, 2010 (such Credit Agreement, as heretofore
amended, being the “Credit Agreement”).  Capitalized terms which are used, but
not defined, in this Amendment will have the meanings given to them in the
Credit Agreement.


B.           The Loan Parties have requested that Lender: (i) agree to suspend
the scheduled monthly principal payments on Term Loan B during the period
commencing on July 1, 2011 through, and including, August 1, 2011, which
scheduled monthly principal payments shall recommence on September 1, 2011; (ii)
amend the Credit Agreement and other Loan Documents to extend the stated
Termination Date to September 8, 2011; (iii) decrease the maximum Revolving
Commitment (subject to availability) to $15,000,000; and (iv) make certain other
amendments to the Credit Agreement and certain of the other Loan Documents, all
as more specifically set forth herein.  Lender is willing to consent to such
requests and to amend the Credit Agreement and the other Loan Documents to
reflect such modifications, all on the terms, and subject to the conditions, of
this Amendment.


Statement of Agreement


In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, Lender, Parent and
Borrower hereby agree as follows:


1.           Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions of this Amendment, the Credit Agreement is hereby amended as follows:

 
1

--------------------------------------------------------------------------------

 



1.1           Section 1.1 of the Credit Agreement is hereby amended by the
addition of the following new definition, in its proper alphabetical order, to
provide in its entirety as follows:


 
“Sixth Amendment” means the Sixth Amendment to Credit Agreement dated to be
effective as of June 8, 2011, among Borrower, Parent, and Lender.





1.2           The following definition in Section 1.1 of the Credit Agreement is
hereby amended in its entirety by substituting the following in its place:


“Revolving Commitment” means $15,000,000, subject to Section 2.2(h).




1.3           Each reference to “June 8, 2011” in the definition of “Termination
Date” in Section 1.1 of the Credit Agreement is hereby amended by substituting a
reference to “September 8, 2011” for such reference to “June 8, 2011” where
“June 8, 2011” appears therein.




1.4           Section 2.1(c) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(c)           On the Signature Date (as defined in the Sixth Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Revolving
Credit Promissory Note in the form of Exhibit 2.1 to the Sixth Amendment (as
amended and restated, the “Revolving Note”), dated to be effective as of the
Effective Date (as defined in the Sixth Amendment), in the principal amount of
the Revolving Commitment, and bearing interest at such rates, and payable upon
such terms, as specified in the Revolving Note.  Subject to compliance with the
applicable provisions of Section 6.4(b) and the Revolving Note, Borrower may
prepay the Revolving Loans in whole or part at any time without premium or
penalty.




1.5           Section 2.2(d) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(d)           On the Signature Date (as defined in the Sixth Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Term
Promissory Note in the form of Exhibit 2.2(d) to the Sixth Amendment (as amended
and restated, the “Term Loan B Note”), dated to be effective as of the Effective
Date (as defined in the Sixth Amendment), in the original principal amount of
Term Loan B as of the Signature Date (as defined in the Sixth Amendment), and
bearing interest at such rates, and payable upon such terms, as specified in the
Term Loan B Note.

 
2

--------------------------------------------------------------------------------

 



1.6  Exhibit 4.3(f) of the Credit Agreement is hereby amended in its entirety by
substituting the document attached hereto as Exhibit 4.3(f) in its place.




 
2.
Suspension and Reinstatement of Certain Scheduled Payments on Term Loan B;
Suspension and Reinstatement of Fifth Third Shareholder Loan Reserve.



2.1           Suspension and Reinstatement of Certain Scheduled Payments on Term
Loan B.  Notwithstanding anything to the contrary in the Term Loan B Note,
Borrower’s obligation to make to Lender scheduled monthly principal payments on
Term Loan B, in the amount of $83,333.00 each, is hereby suspended for the
period commencing on July 1, 2011 through, and including, August 1, 2011;
provided that (a) nothing herein shall be deemed to suspend Borrower’s
obligation to make to Lender scheduled monthly principal payments on Term Loan B
on and after September 1, 2011, and (b) the entire unpaid principal balance of
the Term Loan B Note, together with all accrued and unpaid interest and any
other charges, advances and fees, if any, outstanding thereunder, shall be due
and payable in full on the earlier of the Maturity Date (as defined in the Term
Loan B Note) or upon acceleration of the Indebtedness evidenced by the Term Loan
B Note in accordance with the terms of the Credit Agreement.


2.2           Suspension and Reinstatement of Fifth Third Shareholder Loan
Reserve.  Notwithstanding anything to the contrary in the Loan Documents, the
implementation of the Fifth Third Shareholder Loan Reserve under the Borrowing
Base is hereby suspended for the period commencing on June 8, 2011 through, and
including, July 8, 2011.  For the avoidance of doubt, the Fifth Third
Shareholder Loan Reserve shall be implemented in accordance with the Loan
Documents at all times on and after July 9, 2011.


3.           Additional Covenants.


3.1           Individual Guarantor Statements.  On or before July 15, 2011,
Borrower shall furnish to Lender a personal financial statement, in form and
substance satisfactory to Lender, with respect to David L. Van Andel as of the
end of the calendar year ended December 31, 2010.


3.2           Evidence of LaSalle Debt Extension.  On or before August 15, 2011,
Borrower will deliver to Lender evidence, in form and substance satisfactory to
Lender, that the maturity of the LaSalle Debt has been extended to a date that
is on or after September 8, 2011.


3.3           Default of Additional Covenants.  Without limiting any other term
or provision of this Amendment or any other Loan Document, Borrower and Parent
acknowledge that failure to comply with the covenants and obligations set forth
in this Section 3 will constitute an immediate Event of Default under the Credit
Agreement and other Loan Documents.

 
3

--------------------------------------------------------------------------------

 



4.           Conditions Precedent.  On or prior to the time and date that Lender
executes this Amendment, and as a condition to the effectiveness of this
Amendment, each of the following conditions precedent shall have been satisfied
in the sole judgment of Lender:


4.1           Other Documents.  With the signing of this Amendment, and as a
condition of this Amendment, Borrower will deliver to Lender: (a) an Amended and
Restated Revolving Credit Promissory Note in the form of Exhibit 2.1 attached to
this Amendment (the “Amended and Restated Revolving Note”); (b) an Amended and
Restated Term Promissory Note in the form of Exhibit 2.2(d) attached to this
Amendment (the “Amended and Restated Term Loan B Note”); (c) evidence, in form
and substance satisfactory to Lender in its sole discretion, that this
Amendment, the other Amendment Documents (as defined below), and the
transactions contemplated hereby and thereby were duly authorized by the Board
of Directors of Borrower; (d) evidence, in form and substance satisfactory to
Lender in its sole discretion, that the Reaffirmation of Guaranty and Security
(as referenced in Section 4.2) and the transactions contemplated thereby were
duly authorized by the Board of Directors or Members, as applicable, of each
Loan Party (other than Borrower); and (e) all other documents, instruments and
agreements, in form and substance satisfactory to Lender in its sole discretion,
deemed necessary or desirable by Lender to effect the amendments to Borrower’s
credit facilities with Lender contemplated by this Amendment.


4.2           Reaffirmation of Guaranty and Security; Reaffirmation of
Individual Guaranties; Reaffirmation and Amendment of Capital Contribution
Agreement.  As a condition of this Amendment, Borrower and Parent shall cause
(a) each of the Loan Parties (other than Borrower) to execute the Reaffirmation
of Guaranty and Security below, (b) each of the Individual Guarantors (other
than Mark A. Fox) to execute the Reaffirmation of Individual Guaranties below,
and (c) each of the Contributors (other than Mark A. Fox) to execute the
Reaffirmation and Amendment of Capital Contribution Agreement below.


4.3           Reaffirmation of Subordination.  As a condition of this Amendment,
Borrower and Parent shall cause each of the Owner/Affiliate Subordinated
Creditors (other than Mark A. Fox) to execute the Reaffirmation of Subordination
below.


4.4           Reaffirmation of Acknowledgment to Intercreditor Agreement.  As a
condition of this Amendment, Borrower and Parent shall cause each of the
applicable parties party thereto to execute the Reaffirmation of Acknowledgment
to Intercreditor Agreement below.


4.5           Fifth Third Shareholder Loan Documents.  Borrower shall execute
and deliver, or cause to be executed and delivered, to Lender, all in form and
substance satisfactory to Lender: (a) an Amended, Restated, and Consolidated
Draw Loan Note and Agreement with respect to the existing Fifth Third
Shareholder Loans (the “Fifth Third Shareholder Loan Note”) and (b) all other
documents, instruments and agreements deemed necessary or desirable by Lender to
effect the amendments to the Fifth Third Shareholder Loans contemplated by the
Fifth Third Shareholder Loan Note.

 
4

--------------------------------------------------------------------------------

 



5.           Reaffirmation of Security.  Borrower, Parent and Lender hereby
expressly intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Loan Collateral granted pursuant to any Security Document evidencing, governing
or creating a Lien on the Loan Collateral.  Each of Borrower and Parent ratifies
and reaffirms any and all grants of Liens to Lender on the Loan Collateral as
security for the Obligations, and each of Borrower and Parent acknowledges and
confirms that the grants of the Liens to Lender on the Loan Collateral: (i)
represent continuing Liens on all of the Loan Collateral, (ii) secure all of the
Obligations, and (iii) represent valid, first and best Liens on all of the Loan
Collateral except to the extent of any Permitted Liens.


           6.           Representations.  To induce Lender to accept this
Amendment, each of Borrower  and Parent hereby represents and warrants to Lender
as follows:


                      6.1           Each of Borrower and Parent has full power
and authority to enter into, and to perform its obligations under, as
applicable, this Amendment, the Amended and Restated Revolving Note, the Amended
and Restated Term Loan B Note, and the other Loan Documents being executed
and/or delivered in connection herewith (collectively, the “Amendment
Documents”) and the execution and delivery of, and the performance of its
obligations under and arising out of, the applicable Amendment Documents have
been duly authorized by all necessary corporate action.


                      6.2           Each Amendment Document, as applicable,
constitutes the legal, valid and binding obligations of Borrower and Parent, as
applicable, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally.


6.3           No Event of Default has occurred and is continuing under the
Credit Agreement.


           7.           Costs and Expenses; Fee.  As a condition of this
Amendment, (i) Borrower will pay to Lender an amendment fee of $100,000, payable
in full on the Signature Date; such fee, when paid, will be fully earned and
non-refundable under all circumstances, and (ii) Borrower will pay and reimburse
Lender, promptly upon Lender’s request, for the costs and expenses incurred by
Lender in connection with this Amendment and the transactions contemplated
hereby, including, without limitation, reasonable attorneys’ fees.


8.           Entire Agreement.  This Amendment, together with the other Loan
Documents, sets forth the entire agreement of the parties with respect to the
subject matter of this Amendment and supersedes all previous understandings,
written or oral, in respect of this Amendment; provided that nothing herein or
in any of the Loan Documents shall be construed to supersede, or to have merged
into, any of the Fifth Third Shareholder Loan Documents, all of which will
remain in full force and effect.

 
5

--------------------------------------------------------------------------------

 



           9.           Release.  Each of Borrower and Parent, on such Loan
Party’s behalf and, as applicable, on behalf of such Loan Party’s officers,
directors, members, managers, shareholders, administrators, heirs, legal
representatives, beneficiaries, affiliates, subsidiaries, successors and
assigns, hereby represents and warrants that such Loan Party has no claims,
counterclaims, setoffs, actions or causes of action, damages or liabilities of
any kind or nature whatsoever, whether in law or in equity, in contract or in
tort, whether now accrued or hereafter maturing (collectively, “Claims”) against
Lender, its direct or indirect parent corporation or any direct or indirect
affiliates of such parent corporation, or any of the foregoing’s respective
directors, officers, employees, attorneys and legal representatives, or the
heirs, administrators, successors or assigns of any of them (collectively,
“Lender Parties”) that directly or indirectly arise out of, are based upon or
are in any manner connected with any Prior Related Event.  Each of Borrower and
Parent, on such Loan Party’s behalf and, as applicable, on behalf of such Loan
Party’s officers, directors, members, managers, shareholders, administrators,
heirs, legal representatives, beneficiaries, affiliates, subsidiaries,
successors and assigns, voluntarily releases and forever discharges and
indemnifies and holds harmless all Lender Parties from any and all Claims and
other third-party claims that may be asserted against the Lender Parties,
whether known or unknown, that directly or indirectly arise out of, are based
upon or are in any manner connected with any Prior Related Event.  “Prior
Related Event” means any transaction, event, circumstance, action, failure to
act, occurrence of any type or sort, whether known or unknown, which occurred,
existed, was taken, was permitted or begun in accordance with, pursuant to or by
virtue of (a) any of the terms of this Amendment or any other Loan Document, (b)
any actions, transactions, matters or circumstances related hereto or thereto,
(c) the conduct of the relationship between any Lender Party and any Loan Party
or other Person, or (d) any other actions or inactions by any Lender Party, all
on or prior to the Signature Date.


           10.           Default.  Any default by Borrower or Parent in the
performance of any of such Loan Party’s obligations under any Amendment Document
shall constitute an Event of Default under the Credit Agreement.


           11.           Continuing Effect of Credit Agreement; Reaffirmation of
Loan Documents.  Except as expressly amended hereby, all of the provisions of
the Credit Agreement are ratified and confirmed and remain in full force and
effect. The existing Loan Documents, except as amended by this Amendment or, as
applicable, as amended (or amended and restated) by one of the other Amendment
Documents, shall remain in full force and effect, and each of them, as
applicable, is hereby ratified and confirmed by Borrower, Parent, and Lender.


           12.           One Agreement; References; Fax Signature.  The Credit
Agreement, as amended by this Amendment, will be construed as one
agreement.  All references in any of the Loan Documents to: (a) the Credit
Agreement will be deemed to be references to the Credit Agreement as amended by
this Amendment, (b) the Revolving Note will be deemed to be references to
Amended and Restated Revolving Note, and (c) the Term Loan B Note will be deemed
to be references to the Amended and Restated Term Loan B Note.  Any Amendment
Document may be signed by facsimile signatures or other electronic delivery of
an image file reflecting the execution hereof or thereof, and, if so signed: (i)
may be relied on by each party as if the document were a manually signed
original and (ii) will be binding on each party for all purposes.

 
6

--------------------------------------------------------------------------------

 



           13.           Captions. The headings to the Sections of this
Amendment have been inserted for convenience of reference only and shall in no
way modify or restrict any provisions hereof or be used to construe any such
provisions.


           14.           Counterparts.  This Amendment may be executed in
multiple counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument.


           15.           Governing Law; Severability.  This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
Ohio (without regard to Ohio conflicts of law principles). If any term of this
Amendment is found invalid under Ohio law or laws of mandatory application by a
court of competent jurisdiction, the invalid term will be considered excluded
from this Amendment and will not invalidate the remaining terms of this
Amendment.


16.           Joint Obligations.  The obligations of Borrower and Parent under
this Amendment and, as applicable, the other Loan Documents are joint, several
and primary.  No Loan Party will be or be deemed to be an accommodation party
with respect to any of the Loan Documents.


17.           WAIVER OF JURY TRIAL. BORROWER, PARENT, AND LENDER EACH WAIVE
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT
OF OR ARISING OUT OF THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


18.           Acknowledgments Regarding Mark A. Fox, etc. Borrower, Parent and
Lender hereby acknowledge and agree that: (a) Mark A. Fox is not executing the
Reaffirmation of Individual Guaranties required to be executed by the Individual
Guarantors (other than Mark A. Fox) pursuant to this Amendment; (b) Mark A. Fox
is not executing the Reaffirmation and Amendment of Capital Contribution
Agreement required to be executed by the Contributors (other than Mark A. Fox)
pursuant to this Amendment; (c) Mark A. Fox is not executing the Reaffirmation
of Subordination required to be executed by the Owner Affiliate/Subordinated
Creditors (other than Mark A. Fox) pursuant to this Amendment; (d) none of
Anthony Robbins, Peter Lusk, or Mark A. Fox is executing the Reaffirmation of
Acknowledgment to Intercreditor Agreement required to the executed by the
parties thereto pursuant to this Amendment; (e) none of Borrower, Parent, or any
other Person is released from his or its obligations under any Loan Document by
reason of any of the foregoing; and (f) nothing herein is intended, or shall be
construed, to release any of Anthony Robbins, Peter Lusk, or Mark A. Fox from
his respective obligations under any of such Loan Documents, as applicable.


[Signature Page Follows]

 
7

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, Borrower, Parent and Lender have executed this
Amendment by their duly authorized officers on the Signature Date to be
effective as of the Effective Date.


TWINLAB CORPORATION
IDEA SPHERE INC.




By:   /S/ Thomas A.
Tolworthy                                                                      
Thomas A. Tolworthy, President and CEO


FIFTH THIRD BANK




By:   /A/ Andrew P.
Hanson                                                                                 
Andrew P. Hanson, Vice President



SIGNATURE PAGE TO
SIXTH AMENDMENT TO CREDIT AGREEMENT
 
8
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




